September 17, 1907. The opinion of the Court was delivered by
This action was commenced for the partition of certain lands in Darlington County. The defendants, George C. Howell and Louisiana Howell, answered, denying the allegations of the complaint and setting up title to the land described. The first trial of this issue of title was before Judge Townsend and a jury and resulted in a verdict for the defendants, under the direction of the Court. On appeal this Court reversed said judgment and remanded the case "for trial of the issue of title as made by the pleadings." 68 S.C. 478, 47 S.E., 715. Thereafter the case came on for trial before Judge Gage and a jury. After considerable testimony was introduced for plaintiffs and defendants, Judge Gage, stating what he conceived to be the issue in the case, submitted in his charge the following special issue to the jury:
"Were the names of John W. Windham, C.M. Windham, Mary L. Wadford and Eliza Troublefield in the deed *Page 190 
in issue there written before James Windham signed and delivered the deed, or after he signed and delivered the deed?"
Upon this issue the jury found that the names were written in the deed "before" its execution, judgment was entered accordingly, and order granted by Judge Gage referring all the equitable issues to the master, from which this appeal is taken. In his order, Judge Gage, among other things, said: "Both parties claimed under the deed of James Windham to Eliza Windham and others. That deed created only a life estate, and it has been so held by the Supreme Court on appeal in this case in a former judgment herein. That being so, and the uncontradicted testimony showing that some of the plaintiffs and defendant Louisiana Howell have interests in the property that is subject to partition, the plaintiffs are entitled to proceed on the equity side of this Court for such further proceedings as may be necessary and proper to effectuate the partition."
We first consider the exceptions to Judge Gage's construction of the deed of James Windham to Eliza J. Windham and others, dated December 14, 1857, under which both parties claim. The deed conveyed the land "unto the said Eliza J. Windham forever, and at her death to her children (and also to John W. Windham, C.M. Windham, Mary E. Wadford, Eliza Troublefield, wife of Thomas Troublefield) * * * to have and to hold * * * said premises * * *" with clause of warranty "unto the said Eliza J. Windham and her heirs." The question submitted to the jury was whether the words we have placed in brackets above were in the deed when executed. In disposing of the former appeal, this Court assumed as the proper construction of this deed that Eliza J. Windham did not take in fee simple, but a life estate, and that on her death, in 1900, her children, Lula Windham, plaintiff, and Louisiana Howell, defendant, became tenants in common for life with Eliza Troublefield, hence there were tenants in common for life before the Court *Page 191 
entitled to partition. The appellants contend that the construction of the deed was not necessarily involved in the former appeal, and that a proper construction would give Eliza J. Windham the fee. We do not so hold. This being a deed as distinguished from a will, and involving no element of trust, it is to be construed under the strict rules of common law. The word "forever," after the name of Eliza Windham, not being a word of inheritance, cannot operate to enlarge her estate beyond a life estate. Varn v. Varn 32 S.C. 77,10 S.E., 829; Harrelson v. Sarvis, 39 S.C. 18,17 S.E., 368; Jones v. Swearingen, 42 S.C. 65,19 S.E., 947.
There is nothing in the habendum clause to enlarge the estate conveyed in the granting clause so as to bring the case within the rule in Chavis v. Chavis, 57 S.C. 173,35 S.E., 507. There being no words of inheritance in the granting clause, the life estate therein conveyed cannot be enlarged into a fee by the warranty clause. Jordan v. Neece, 36 S.C. 295,15 S.E., 202; McMichael v. McMichael, 51 S.C. 558,29 S.E., 403. Cases construing wills, and deeds involving trusts, are not in point.
We next consider the exceptions alleging error in submitting to the jury the special issue instead of the general issue of title.
It is settled by many cases in this State that this is an equity cause; when defendant's answer raises an issue of paramount title to land, such as would, if established, defeat plaintiff's action, it is the duty of the Court to submit to a jury the issue of title as raised by the pleadings.McGee v. Hall, 23 S.C. 392; Sale v. Meggett, 25 S.C. 72;Reams v. Spann, 28 S.C. 533, 6 S.E., 325;Carrigan v. Evans, 31 S.C. 265, 9 S.E., 852; Capell v.Moses, 36 S.C. 561, 15 S.E., 711; Bank v. Peterkin. 52 S.C. 263,29 S.E., 546; Tyler v. Williams, 53 S.C. 375,31 S.E., 298; Barnes v. Rodgers, 54 S.C. 123,31 S.E., 885. *Page 192 
In such cases when each of two or more defendants sets up as against the plaintiff and the other codefendant independent title in himself, it should be submitted to the jury to determine the issue, not only as between plaintiff and defendants but also as between the codefendants, if this is essential to an effective partition.
Sumner v. Harrison, 54 S.C. 359; 32 S.E., 572.
The appellants invoke these rules to overthrow the action of the Circuit Court and it is necessary to inquire whether the case made falls within these rules. Is there anything tending to show such independent, exclusive, paramount title in themselves as would defeat plaintiff's right of partition? It was undisputed that both sides claimed under the deed which we have construed above. It is true appellants were in possession of the land claiming exclusive title in fee under said deed and the conveyance to them by Eliza J. Windham, but as Eliza J. Windham could only convey her life estate and died in 1900, her deed, as matter of law was of no avail against those having right of partition as tenants in common for her life under the deed of James Windham. On this issue, depending alone upon the construction of a written instrument and undisputed facts leaving room for but one conclusion, the Court had the power to direct a verdict finding against defendant's claim of independent title.
Barnes v. Rodgers, 54 S.C. 123, 31 S.E., 885; Gilreath
v. Furman, 57 S.C. 289, 35 S.E., 516; Suddath v.Sumeral, 61 S.C. 287, 39 S.E., 554.
This may have been, strictly speaking, the most regular procedure, but the appellant having utterly failed to show any evidence of independent, paramount title, but on the contrary showing reliance on the same title under which partition is sought, the Court would be stickling for mere form to remand the case for resubmission to the jury when the inevitable result would be a direction of verdict against appellant on the general issue of paramount title. In such circumstances the appellant received no prejudice by the withdrawal of the general issue from the jury. *Page 193 
At this point we will consider the exception alleging error in refusing the motion to direct a verdict against the plaintiff A.H. Windham. The complaint alleged that Eliza Troublefield has conveyed her estate in the premises to A.H. Windham and this was denied by the answer of Eliza Troublefield and the appellants. No evidence was offered to prove this allegation. But it was not material to any interest of the appellant to determine by jury whether A.H. Windham had acquired the interest of Eliza Troublefield claimed to be tenant in common with appellants. Eliza Troubefield has not excepted to the action of the Court and therefore acquiesces in the reservation of the matter for determination by the Court of equity. Moreover, the question whether Eliza Troublefield as a tenant in common has transferred her interest to A. H. Windham has no reference whatever to the question whether appellants had such paramount title as would defeat the action for partition.
With reference to the special issue submitted to the jury, the action of the Circuit Court may be sustained on the ground that in an equity case the Chancellor may refer issues to a jury for the enlightenment of his conscience. Hammond v. Foreman, 43 S.C. 264,21 S.E., 3; Mortgage Co. v. Gilliam, 49 S.C. 355, 26 S.E., 990.
Judge Gage having affirmed the special finding of the jury this finding of fact must stand unless the exceptions to the rulings as to the admissibility of testimony show such material error as should work a reversal.
It is excepted that it was error to refuse to allow Mrs. Howell to state what reason her father, Eli Windham, gave to Mr. Atkinson for inserting the names in the deed made by James Windham, she having testified that Eli Windham accomplished the interlineation through Atkinson. The ruling was correct. The witness having testified that the interlineation was made by Eli Windham, his declarations as to his reasons therefor were not material, when the issue was whether the interlineation *Page 194 
was in fact made subsequent to the execution of the deed.
It is further excepted that there was error in refusing to permit Mrs. Odom to state a conversation between Eliza Troublefield and Mrs. Howell, as Eliza Troublefield is a party to the action and her declarations against interest should be admissible. On the death of Eliza J. Windham in 1900, Eliza Troublefield became a tenant in common for life of the premises conveyed in the deed of James Windham, if the interlineation containing her name as grantee was made at the time of the execution of the deed. The object of the proposed testimony was to corroborate the testimony of Mrs. Howell to the effect that in a conversation with Eliza Troublefield, about four years before the trial in 1906, Eliza Troublefield declared to Mrs. Howell in the presence of Mrs. Odem that she saw Mr. Atkinson make the interlineation in the deed. As this was alleged to have been done after the execution of the deed, it was against the interest of Eliza Troublefield to make such declaration. She is a party to the action, and there was no evidence that she had conveyed her interest in the premises. How far are her declarations or admissions competent in this case? Whatever interest she took under the deed was not a joint interest but a tenancy in common. The declarations of one tenant in common of real property are not admissible against the others. 2 Wigmore on Ev., sec. 1081. There was no evidence whatever tending to show that the parties whose names appeared in the interlined words had anything to do with their insertion or that there was such a conspiracy among them to procure the interlineation as would make the declaration of one during the joint enterprise admissible against the others. If the name of Eliza Troublefield alone had appeared in the interlineation her declaration would have been admissible as against herself, but as the interlineation under all the testimony was done at one time and there is no ground upon *Page 195 
which her name alone may be stricken from the deed, her declaration was properly excluded.
The general rule undoubtedly is that the declarations or admissions of a party to a suit may be given in evidence by the adverse party as against all associated with the declarant by joint interest or privity of design or combination. It is also true, as a general rule, that the admission of a party may be given in evidence by the adverse party as against the declarant. But this latter rule does not apply when the effect of the declarations or admissions must necessarily be to prejudice the several and independent interest of those against whom such declarations are not directly admissible, and the case is such as will not permit the admissions to operate to the prejudice of the declarant alone.
The following cases support the view that the testimony was not admissible: Dale's Appeal, 57 Conn., 127; McMillan
v. McDill, 110 Ill., 47; Hayes v. Burkam,67 Ind., 359; In re Will of Mary Ames, 51 Iowa, 596; O'Connor v.Madison, 98 Mich., 183; Prewett v. Coopwood,30 Miss., 369; Clark v. Morrison, 25 Penn. St., 453; Foney v. Ferrell,4 W. Va., 729; Shailer v. Bumstead, 99 Mass. 127; In reKennedy's Will (N.Y.), 60 N.E. Rep., 446.
The rule announced accords with Dillard v. Dillard, 2 Strob., 94, and does not conflict with Peeples v. Stevens, 8 Rich., 198. In the last mentioned case, the Court held that the declarations of executors, who are also legatees, propounding a will for probate may be given in evidence by the next of kin. Judges O'Neale, Whitner and Munro were of the opinion that the declarants had a joint interest and jointly represented all claiming under the will, and further, that the evidence showed a combination to obtain a commonend. Judges Wardlaw, Withers and Glover placed their concurrence on the latter ground, viz., that a confederacy had been shown and the admission of one confederate would bind the other.
The view that the rule stated in this opinion would exclude the declarations of all the adverse parties in interest *Page 196 
separately made and offered to be proven does not necessarily follow for the reason that a Court, advised that it is proposed to offer declarations affecting all the parties, might admit the declarations of one, subject to be stricken out if not followed up as proposed, and subject further to instructions to the jury that the declarations as to one shall affect only that one, and if the testimony as to the declarations of any one is disbelieved, the jury must also disregard the testimony as to the declarations of the other; the issue being single, whether all the interlined words were in or out of the deed at execution, precisely as in the case when the issue is will or no will. Otherwise you permit the rule allowing the declarations of a party against interest to destroy the rule disallowing the declarations of one party to affect the interest of another party not associated by joint interest or privity.
The suggestion that the plaintiffs, by this form of action, have voluntarily deprived themselves of the right of objecting to the declaration of a tenant in common to affect their interest ought not to prevail, for the reason that plaintiffs had the right to bring action for partition and in such action were compelled to make all tenants in common parties, and had the right to believe, if their minds adverted to the subject at all, that the declarations of a defendant cotenant were not admissible against them.
The remaining question is whether the Circuit Court erred in referring all the other issues of law and fact to the master without consent of appellants.
It has been determined that appellants are not entitled to a trial by jury as matter of right, since it now appears conclusively that the title claimed by them is not paramount to but entirely consistent with the right of partition sought to be enforced. Hence the order of reference cannot be impeached on the ground that it denies appellants a mode of trial to which they are entitled by law. The issues now remaining are purely equitable. *Page 197 
Section 293 of the Code of Procedure authorizes the Court in such cases to order a reference without consent —
1. Where the trial of an issue of fact shall require a long account on either side.
2. Where the taking of an account shall be necessary for the information of the Court before judgment, etc.
3. Where a question of fact other than upon the pleadings shall arise.
The pleading in this case involved an accounting for rents and profits for a series of years.
We cannot say that the case presented is so clearly without provisions of section 293 as to deny the Chancellor power to refer the equitable issues without consent. Ferguson
v. Harrison, 34 S.C. 169, 13 S.E., 332; Green v. McCarter,64 S.C. 293, 42 S.E., 147.
The judgment of the Circuit Court is affirmed.